Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered June 25, 2001, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
*324The defendant’s contention that his waiver of the right to a jury trial was inadequate is not preserved for appellate review (see CPL 470.05 [2]; People v Magnano, 77 NY2d 941 [1991], cert denied 502 US 864 [1991]; People v Ospina, 192 AD2d 680 [1993]). In any event, the defendant’s contention is without merit. The record is clear that the defendant discussed the matter with counsel, and that the court, during an extensive inquiry over a period of two days, ensured that the defendant was aware of the nature and consequences of the waiver (see People v Perez, 213 AD2d 351 [1995]). Although the waiver was not signed in open court, the trial judge carefully questioned the defendant prior to the execution of the waiver, and the defendant acknowledged in open court that it was his signature on the jury waiver form. Moreover, the entire colloquy concerning the waiver took place in open court (see People v Perez, supra). Prudenti, P.J., Altman, Smith and Adams, JJ., concur.